Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claim 17 is pending and currently under consideration. 

Information Disclosure Statement
2. The information disclosure statements filed on 09/24/2021 have been considered and an initialed copy is attached to the office action. 

Drawings
3. The drawings filed on 03/09/2021 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
4. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 10,006,905 B2, claims 1-16 of US Patent No. 10,514,378 B2, or claims 1-18 of US Patent No.10,976,311 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claim 17 of the instant application are drawn to a sensor system comprising i) a fluid-filled compartment separated by a membrane into a first cis chamber and a second trans chamber, wherein the fluid is an ionic solution; ii) a ClyA pore inserted in the membrane, wherein the ClyA pore comprises 12 or more ClyA subunits and has a pore lumen of at least 3nm in diameter, wherein the cis diameter of the pore lumen is at least 5.5nm and the trans exit of the pore lumen is at least 3.3nm, wherein each subunit of the ClyA pore comprises a polypeptide represented by an amino acid sequence with at least 80% identity to SEQ ID NO: 1; and iii) electrodes configured for generating an electrical potential difference across the membrane to facilitate ionic flow through the ClyA pore from the first chamber to the second chamber, wherein double stranded DNA translocates through the ClyA pore from the first chamber to the second chamber.
On the other hand, claims 1-22 of US Patent No. 10,006,905 B2 are drawn to a modified ClyA pore comprising a plurality of subunits, for example at least 12 subunits, wherein each subunit comprising a polypeptide represented by an amino acid sequence of at least 80% identical to SEQ ID NO: 1, a method for translocating DNA through a modified GlyA pore that is capable of translocating DNA, and a device for translocating DNA, comprising a fluid-filled compartment separated by a membrane into a first chamber and a second chamber, electrodes capable of applying potential across the membrane, one or more nanopores inserted in the membrane, a solution of high ionic strength in one chamber of the membrane, wherein DNA translocates through the nanopore from the first chamber to the second chamber. Furthermore, US Patent No. 10,006,905 B2 teaches a ClyA pore may have 14 subunits (column 9, last paragraph). 
Claims 1-16 of US Patent No. 10,514,378 B2 are drawn to a nanopore sensor comprising a modified ClyA pore in combination with a ligand, wherein the modified ClyA pore comprises at least 12 subunits, each subunit comprising a polypeptide represented by an amino acid sequence with at least 80% identity to SEQ ID NO: 1.
Claims 1-18 of US Patent No.10,976,311 B2 are drawn to a nanopore sensor system comprising: i) a fluid-filled compartment separated by a membrane into a first chamber and a second chamber, wherein the fluid is an ionic solution; ii) a ClyA pore inserted in the membrane, wherein the ClyA pore comprises 14 subunits, wherein each subunit of the ClyA pore comprises a polypeptide represented by an amino acid sequence with at least 80% identity to SEQ ID NO: 1; and iii) electrodes configured for generating an electrical potential difference across the membrane to facilitate ionic flow through the ClyA pore from the first chamber to the second chamber.
Thus, claim 17 of the instant application and claims 1-22 of US Patent No. 10,006,905 B2, claims 1-16 of US Patent No. 10,514,378 B2, or claims 1-18 of US Patent No.10,976,311 B2 vary in scopes and are obvious over each other. 

Conclusion
6. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
September 20, 2022